Citation Nr: 1706441	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  10-48 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a compensable disability rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from June 1978 to March 1995.

These matters are on appeal from a rating decision issued in May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, denying service connection for hypertension and a compensable rating for the service-connected bilateral hearing loss.  

In his December 2010 substantive appeal, the Veteran requested a video conference hearing before the Board and a hearing was scheduled for September 2013.  The Veteran failed to appear for the scheduled hearing but did request in December 2013 that the hearing be rescheduled.  In May 2014, the Board remanded the case to the RO to schedule a video conference hearing, which was scheduled for February 2016.  The Veteran indicated that he was unable to attend due to his being outside the county and again requested that the hearing be rescheduled.  

In September 2016, the Board found that the Veteran had demonstrated good cause as to his inability to attend the scheduled hearing and remanded the case to the RO to schedule a video conference hearing.  In compliance with the Board's September 2016 remand, the RO scheduled the Veteran for a video conference hearing to be held in December 2016.  The Veteran was given notice of such in two November 2016 letters.  The Veteran indicated that he was out of the country and unable to attend the hearing.  The record does not reflect that the Veteran has made a further request to reschedule the cancelled hearing; thus, the Board finds the Veteran's hearing request is withdrawn, and the case is appropriately returned to the Board.  See, Stegall v. West, 11 Vet. App. 268, 271 (1998).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Hypertension

The Veteran maintains that his hypertension was incurred during his active duty.  A VA compensation and pension (C&P) examination was conducted in April 2010 and the examiner noted a "mild elevation" of the Veteran's blood pressure on his discharge physical and concluded that the pressure returned to normal after levels after a five day blood pressure check.  The examiner also noted that the Veteran was diagnosed with hypertension in 2001 after coming to the VA with elevated blood pressure of 156 for systolic and 87 for diastolic and that his blood pressure remained persistently elevated at 156 for systolic and 87 for diastolic.  The examiner then concluded that the Veteran's hypertension was less likely than not related to the elevated blood pressure that was noted during his service, which he characterized as "transient."  

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the United States Court of Appeals for Veterans Claims found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the United States Court of Appeals for Veterans Claims found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.   Douglas v. Shinseki, 23 Vet. App. 19 (2009).  Pursuant to 38 C.F.R. § 4.2 (2016), it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.



The Board notes that the elevated blood pressure reading that led to this five day blood pressure check was 150 for systolic and 90 for diastolic and that after five days, the diastolic blood pressure was 90 while sitting and 92 while standing.  The VA Board further notes the Veteran's service treatment records are replete with notations of elevated diastolic readings, elevated systolic readings and readings that are borderline high.  The VA examiner did not discuss these service treatment records in the April 2010 examination report.  Because of this, the Board finds the April 2010 opinion to be inadequate.

Bilateral Hearing Loss

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of entitlement to an increased initial rating for bilateral hearing loss disability.  See 38 C.F.R. § 19.9 (2016).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2014); 38 C.F.R. § 3.159 (c), (d) (2016).  

The Veteran was last evaluated by VA for compensation purposes for his bilateral hearing loss disability in November 2009.  Subsequently, the Veteran and his representation asserted in his July 2016 Appellant's Post-Remand Brief, Addendum Argument, that his hearing has worsened since his November 2009 VA examination.  The Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of his bilateral hearing loss disability and tinnitus. See, Weggenmann v. Brown, 5 Vet. App. 281 (1993); see also, Snuffer v. Gober, 10 Vet. App. 400 (1997) (a Veteran is entitled to a new examination where there is evidence that the condition may have worsened since the last examination).

Accordingly, the case is REMANDED for the following action:


1. Obtain all outstanding VA treatment records from March 2012 to the present.  All obtained VA treatment records should be associated with the record.

2. After the above development has been completed and all records obtained have been associated with the record, a VA cardiologist or other physician skilled in cardiovascular medicine should review the record, to include all blood pressure readings in the service treatment records.  The record must be made available to and reviewed by the examiner.  The examiner should opine as to:

Whether it is at least as likely as not (a 50 percent or greater probability) the Veteran's hypertension first manifested during service or within a year of discharge from service, or is otherwise related to service.  
      
      The examiner must provide a complete rationale for the 
      opinion reached, including a statement that the record has
      been reviewed, and a discussion of the blood pressure 
      readings found in the Veteran's service treatment records.  
      
If, but only if, the reviewing physician believes that the examination of the Veteran is necessary in order to provide such an opinion and rationale then such examination should be scheduled.  

3. After the above development has been completed and 
all records obtained have been associated with the record, the Veteran should be afforded a VA audiological examination to determine the current nature and severity of the bilateral hearing loss disability.  The record must be made available to and reviewed by the examiner.

4. After the above development has been completed, 
readjudicate the claim.  If any benefit sought remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




